
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3336
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2012
			 Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To ensure the exclusion of small lenders
		  from certain regulations of the Dodd-Frank Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Credit Availability
			 Act.
		2.Clarification of
			 swap dealer definitionSection
			 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended by
			 striking all that follows subparagraph (A)(iv) through subparagraph (C) and
			 inserting the following:
			
				provided however, in no event
				shall an insured depository institution, an institution chartered and operating
				under the Farm Credit Act of 1971, or a United States uninsured branch or
				agency of a foreign bank that has a prudential regulator be considered to be a
				swap dealer to the extent that it enters into a swap—(I)with a customer that is seeking to manage
				risk in connection with an extension of credit by the institution to, on behalf
				of, or for the benefit of, the customer; or
				(II)to offset the risks arising from a swap
				that meets the requirement of subclause (I).
				(B)InclusionA
				person may be designated as a swap dealer for a single type or single class or
				category of swap or activities and considered not to be a swap dealer for other
				types, classes, or categories of swaps or activities.
				(C)Exceptions
					(i)The term swap dealer does
				not include a person that enters into swaps for such person’s own account,
				either individually or in a fiduciary capacity, but not as part of regular
				business activities as described in subparagraph (A).
					(ii)In determining
				whether a person is a swap dealer within the meaning of
				subparagraph (A), the following shall not be considered as part of the
				determination:
						(I)any swap entered
				into for a person’s own account for the purpose of hedging or mitigating
				commercial risk; and
						(II)any swap entered
				into for a person’s own account for the purpose of meeting State or local
				governmental regulatory compliance purposes.
						(iii)In determining
				whether a person is a swap dealer within the meaning of
				subparagraph (A)(iii), any swap which involves a capacity contract, a renewable
				energy credit, an emissions allowance, or an emissions offset shall not be
				considered as part of that determination, if—
						(I)the contract,
				credit, allowance, or offset is utilized to meet obligations under State or
				local law or regulation for that person; and
						(II)the swap is
				entered into for that person’s own
				account.
						.
		3.Exclusions from
			 financial entity definitionSection 2(h)(7)(C)(ii) of the Commodity
			 Exchange Act (7 U.S.C.
			 2(h)(7)(C)(ii)) is amended to read as follows:
			
				(ii)ExclusionSuch definition shall not include an entity
				that is a small bank, savings association, farm credit system institution,
				non-profit cooperative lender controlled by electric cooperatives, or credit
				union if the aggregate uncollateralized outward exposure plus aggregate
				potential outward exposure of the entity with respect to its swaps does not
				exceed
				$1,000,000,000.
				.
		4.Clarification of the
			 exemptions for captive finance companies from the definition of major swap
			 participant and from the swap clearing requirement
			(a)Exclusion from
			 definition of major swap participantSection 1a(33)(D) of the Commodity Exchange
			 Act (7 U.S.C.
			 1a(33)(D)) is amended to read as follows:
				
					(D)Exclusion of
				certain captive finance entities
						(i)In
				generalThe definition under
				this paragraph shall not include an entity whose primary business is providing
				financing that facilitates the sale or lease of products by or on behalf of the
				parent company or another subsidiary of the parent company, and uses
				derivatives only for the purpose of hedging underlying commercial risks in a
				consolidated financing and leasing portfolio, at least 90 percent of which, as
				of the end of its preceding fiscal year, is qualifying financing (including
				loans, notes, installment sales contracts, receivables, and operating and
				financing leases).
						(ii)DefinitionsIn this subparagraph:
							(I)Qualifying
				financingThe term
				qualifying financing means—
								(aa)any financing or
				lease of, or that includes, a product; or
								(bb)any financing to
				or for the benefit of an affiliate of the entity, a distribution entity, or any
				customer or affiliate of a distribution entity,
								except that the term does not include
				any financing that does not facilitate the sale of a product manufactured by
				the entity or its affiliates, as determined by the Commission.(II)ProductThe
				term product means—
								(aa)any good that is
				manufactured or sold by an affiliate of the entity; and
								(bb)any service that
				is provided by an affiliate of the entity.
								(III)Distribution
				entityThe term distribution entity means a person
				whose primary business is the sale, lease or servicing of a product that is
				manufactured by the entity or its affiliates.
							(IV)AffiliateThe
				term affiliate means, with respect to an entity—
								(aa)a person that reports information or
				prepares financial statements on a consolidated basis with the entity, or for
				which a parent company reports information or prepares financial statements on
				a consolidated basis for the person and the entity; or
								(bb)a person of which the entity or the parent
				of the entity holds 50 percent or more of the equity interests.
								(V)PersonThe
				term person means an individual, partnership, corporation
				(including a business trust), limited liability company, joint stock company,
				trust, unincorporated association, joint venture or other entity, or a
				government or any political subdivision or agency thereof.
							.
			(b)Exclusion from
			 swap clearing requirementSection 2(h)(7)(C)(iii) of such Act
			 (42 U.S.C.
			 2(h)(7)(C)(iii)) is amended to read as follows:
				
					(iii)Exclusion of
				certain captive finance entitiesSuch term shall not include an entity
				excluded from the definition of major swap participant by reason of section
				1a(33)(D).
					.
			5.Effective
			 dateThe amendments made by
			 this Act shall take effect as if they had been included in subtitle A of title
			 VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
		6.ImplementationThe amendments made by this Act to the
			 Commodity Exchange Act shall be implemented—
			(1)without regard
			 to—
				(A)chapter
			 35 of title 44, United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
				(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued, and
			(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a consequence
			 of such amendments.
			
	
		
			Passed the House of
			 Representatives April 25, 2012.
			Karen L. Haas,
			Clerk.
		
	
